Citation Nr: 0726841	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
cerebrovascular accident. 

2.  Entitlement to service connection for broken ribs. 

3.  Entitlement to service connection for varicose veins. 

4.  Entitlement to service connection for a left knee 
disorder. 

5.  Entitlement to service connection for degenerative 
arthritis of multiple joints. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for broken ribs and for a left knee 
disorder; and from an August 2004 rating decision that denied 
service connection for the residuals of a cerebrovascular 
accident, varicose veins, and degenerative arthritis of 
multiple joints. 

The issues of service connection for a left knee disorder and 
for degenerative arthritis of multiple joints are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.   The veteran did not experience a cerebrovascular 
accident during or after service. 

2.  The veteran did not sustain broken ribs during or after 
service.  

3.  The veteran's mild varicose veins of the right leg 
existed prior to service and were not aggravated by service.  
Chronic venous insufficiency in both lower extremities first 
manifested not earlier than 1970, many years after service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cerebrovascular 
accident have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  

2.  The criteria for service connection for broken ribs have 
not been met.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 
3.304.  

3.  The criteria for service connection for varicose veins 
have not been met.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003 and May 2004; 
rating decisions in August 2003 and August 2004; and 
statements of the case in March 2005 and May 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The RO 
failed to notify the veteran of the criteria for assignment 
of a rating and effective date for disabilities if service 
connection is granted.  However, in this case, service 
connection will not be granted and the criteria will not 
apply.  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination for reasons discussed below.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran served in the U.S. Army with duties as a 
longshoreman in the European Theater of Operations.  He 
contends that his disabilities were the result of injuries 
sustained in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including cardiovascular disease).

In a May 1943 induction physical examination, the examiner 
noted mild varicose veins in the right leg, dental caries, 
and defective color vision.  No other abnormalities were 
noted.  

Service medical records showed that the veteran was injured 
in March 1945 in Belgium while standing guard at night on a 
railroad trestle.  The veteran was struck by a board 
extending from a passing train and fell approximately 20 
feet, landing on his right side.  An examiner at a British 
general hospital noted that the veteran had a hematoma on the 
right face and had been unconscious for two minutes but 
exhibited no dilated pupils, paralysis, or head pain.  The 
examiner also noted that the veteran reported pain in the 
right shoulder and side and left shoulder and hip but that 
there was "NBI [no bone injury] apparently" with the hip or 
shoulders.  The veteran reported pain when taking deep 
breaths but his chest was otherwise normal.  The examiner 
diagnosed multiple bruises and abrasions.  The examiner also 
noted that the veteran was not urinating and expressed 
concern over possible kidney damage. However, notations the 
following day showed that the veteran's urinary function was 
normal.  On the second day after the accident, the veteran 
was transferred to a U.S. medical facility.  

A radiologist at the U.S facility interpreted X-rays that 
showed no abnormalities of the lower rib cage, shoulder, or 
pelvis.  An examiner noted the veteran's reports of slight 
pain in the right side on inhalation.  He noted multiple 
abrasions over the veteran's right forehead, ear, and cheek 
and slight tenderness over the back of the veteran's lower 
ribs.  He also noted, "RCVA - no tenderness," referring to 
the right costovertebral angle where the ribs join the 
vertebra.  The examiner noted that the veteran's chest was 
clear, abdomen normal, and that he could move his right 
shoulder and thigh without discomfort.  There were no 
comments or test results relating to injuries of the lower 
extremities or any abnormal heart or vascular abnormalities.  
Subsequent testing ruled out any kidney problems or diabetes.  
The veteran was discharged after 10 days with his condition 
noted as "improved," and he returned to duty.  The final 
diagnosis was "abrasions, multiple, right forehead, ear, 
cheek, slight, acute, a.i. [accidentally incurred] 0100 hours 
2 March 45 at Edkrin, Belgium." 

In a December 1945 discharge physical examination, a 
physician noted no abnormalities including no varicose veins 
or abnormal chest X-ray.  In blocks 40 and 41 of the report, 
the physician did not enter any wound, injury, or disease 
that would result in a disability and placed dashed lines in 
the boxes for "yes" and "no."
 
Residuals of a Cerebrovascular Accident

In June 1981, a private radiologist evaluated a chest X-ray 
and diagnosed chronic venous insufficiency and an 
atherosclerotic aorta.  In December 1987, a private physician 
noted the veteran's reports of chest pain.  After review of 
test results, the physician diagnosed a possible myocardial 
infarction and arteriosclerotic cardiovascular disease.  

Private hospital records from December 2002 showed that the 
veteran was admitted for symptoms of a myocardial infarction.  
The attending physician noted that the veteran had a history 
of hypertension, dyslipidemia, and previous aortocoronary 
bypass surgery.  The veteran underwent several additional 
bypass procedures and angioplasty.  The final diagnoses 
included coronary artery disease, myocardial infarction, 
cerebrovascular disease with a history of right carotid 
endarterectomy, hypertension with left ventricular 
hypertrophy, and trace mitral insufficiency.  

The Board concludes that service connection for the residuals 
of a cerebrovascular accident is not warranted because there 
is no medical evidence that the veteran experienced this 
vascular event.  The veteran has been diagnosed with coronary 
artery disease, myocardial infarctions, and arterial vascular 
disease that manifested not earlier than 1981, more than 35 
years after service. 

The veteran contends that his coronary artery and vascular 
disease first manifested in service as a result of injuries 
sustained in the March 1945 train accident.  He contends that 
the service medical record abbreviation "a.i." stands for 
"aortic insufficiency" and that "RCVA" stands for "right 
cerebrovascular accident."  The Board does not agree.  
Although the veteran's definitions are accepted medical 
abbreviations, they are inconsistent with the context of the 
remainder of the medical reports including the circumstances 
of the accident, nature of his symptoms, observed injuries, 
and subsequent medical treatment.  The definitions provided 
above are also accepted medical abbreviations and are 
consistent with the context of the examination.  Neil M. 
Davis, Medical Abbreviations: 24,000 Conveniences at the 
Expense of Communications and Safety (12th ed. 2005).  There 
is no indication that the veteran sustained any injuries to 
his heart or vascular system or suffered a heart attack or 
stroke in the train accident or at any other time in service.  

As there is no evidence to establish that an event occurred 
in service related to the current diagnoses, a VA examination 
is not necessary to decide the claim.  38 C.F.R. § 3.159 (c) 
(4). 

The weight of the credible evidence demonstrates that the 
veteran did not sustain a cerebrovascular accident and that 
his current cardiovascular diseases first manifested many 
years after service and are not related to his active 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Broken Ribs

Service medical records are silent for any symptoms, 
diagnoses, or treatment for broken ribs.  Although military 
examiners noted that the veteran had some chest and shoulder 
discomfort after the train accident in March 1945, X-rays of 
the lower rib cage, shoulder, and pelvis after the accident 
showed no fractures.  In a May 2004 RO hearing, the veteran 
stated that he had his shoulder and chest "wrapped" with 
tape for several days.  However, he returned to duty with no 
further treatment.  In a December 1945 discharge examination, 
a physician noted that a chest X-ray showed no abnormalities 
and noted no musculoskeletal defects.  In a December 2003 
letter, the veteran noted several discrepancies in the 
discharge physical examination report and stated that it was 
not an accurate representation of his physical status.  In 
particular, he stated that he did not undergo a chest X-ray 
at that time.  

In the May 2004 RO hearing, the veteran and his spouse stated 
that the veteran was examined by several private physicians 
after discharge.  However, they indicated that these 
physicians were deceased or retired and that records of 
treatment for rib or shoulder discomfort would not likely be 
available.  Although their testimony was not completely 
clear, they indicated that broken ribs were not diagnosed, 
that the discomfort was actually associated with the right 
scapula, and that injuries may have been sustained during 
resuscitation procedures at the time of a heart attack in the 
1980s.   

In February 2004, a private radiologist evaluated the results 
of a chest X-ray and noted indications of a previous median 
sternotomy associated with coronary bypass surgery but no 
other evidence of rib fractures.  A right shoulder X-ray 
showed degenerative joint disease in the glenohumeral 
compartment but no fractures or dislocations. 

The Board concludes that service connection for broken ribs 
is not warranted because the weight of medical evidence 
showed that the veteran did not sustain broken ribs in 
service.  Furthermore, there is no post-service medical 
evidence of any residual condition from broken ribs.  The 
issue of degenerative joint disease of the right shoulder is 
addressed in the Remand section.  

The Board acknowledges the veteran's contention that the 
discharge physical examination did not note color vision 
deficit and varicose vein conditions that had been noted at 
the time of induction in 1943.  The veteran stated that if he 
had received X-rays, he would have requested an X-ray of his 
knee and feet which had also sustained injuries from two 
years of service in Europe.  He also contended that the 
notations of possible disability were inconsistent because 
both "yes" and "no" blocks were marked.  The Board 
concludes that the absence of any notation regarding vision 
or varicose veins does not necessarily discredit other 
findings or notations in the remainder of this official 
report, signed by a physician.  The Board also notes that no 
condition was listed in a block for injury or disease that 
would lead to disability and that the dashed lines in blocks 
pertaining to disability were intended to indicate that 
neither a "yes" nor "no" answer was applicable.  
Furthermore, in blocks 10 and 11, the veteran had an 
opportunity to identify any potentially disabling injuries or 
conditions, and the entries were "no" and "no complaints." 

As there is no evidence that the veteran sustained broken 
ribs in service, a VA medical examination is not necessary to 
decide the claim.  38 C.F.R. § 3.159 (c) (4) (2006).  

The weight of the credible evidence demonstrates that the 
veteran did not sustain broken ribs in service and that the 
only residual rib disability is the result of coronary bypass 
surgery, not related to any aspect of service.   As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Varicose Veins

In January 1943 induction physical examination, a physician 
noted that the veteran had mild varicose veins in the right 
leg.  Accordingly, the question becomes one of whether the 
preexisting varicose veins were aggravated during service.  A 
preexisting diseases will be considered to have been 
aggravated during active service where there is an increase 
in disability during such service.  38 C.F.R. § 3.306.  
Service personnel records showed that the veteran's military 
duties likely included significant standing, lifting, and 
travel on foot during the European campaigns.  Records of 
treatment following the train accident in March 1945 showed 
no injuries related to veins in the lower extremities and the 
December 1945 discharge examination showed no observed 
varicose veins.  As previously discussed, the veteran did not 
identify any injuries or diseases that existed prior to 
service that were aggravated by service.  

In June 1981, a private physician diagnosed chronic venous 
insufficiency.  In August 1982, a private physician noted 
that the veteran had a long history of venous insufficiency 
and that there was a weeping lesion on his left ankle.  The 
physician prescribed rest, elevation, and topical medication.  
In October 1982, the veteran was hospitalized at a private 
facility.  The attending physician noted the veteran's 
reports of enlarged veins of his right leg for about 12 years 
and had been treated for deep vein thrombosis two years 
earlier.  The physician noted chronic venous changes with 
grossly dilated veins on the right and mildly dilated on the 
left.  The veteran underwent the surgical removal of the 
right greater saphenous vein and three other tributaries.  
There are no subsequent medical records of treatment for 
varicose veins in the claims file.  The veteran did not 
report any current disabilities associated with varicose 
veins in his May 2004 claim or RO hearing.  

The Board concludes that service connection for varicose 
veins is not warranted because the disorder existed prior to 
service and was not aggravated by service.  A mild condition 
existed in his right leg at the time of acceptance into 
service.  There is no medical evidence of injury to the 
circulatory system of the lower extremities or aggravation of 
the disorder in service.  The veteran contended that his 
discharge examination was deficient because there was no 
entry regarding the condition and that it was unlikely to 
have improved in service.  However, the Board notes that the 
condition was specifically noted as "normal" by a physician 
on the discharge examination report.  Although the veteran 
performed general activities such as standing and walking, 
there is no evidence of injury or advancement of disease in 
service.  The veteran reported no complaints at the time of 
discharge.  The first post-service examination and medical 
intervention for varicose veins was in 1981 with notations in 
1982 that a significant condition had existed for about 12 
years, placing the onset at about 1970, twenty-five years 
after service.  

As there is no evidence that the veteran sustained and injury 
or aggravation of his varicose veins in service, a VA medical 
examination is not necessary to decide the claim.  38 C.F.R. 
§ 3.159 (c) (4) (2006).  

The weight of the credible evidence demonstrates that the 
veteran's current residual conditions, if any, from surgery 
for venous insufficiency first manifested many years after 
service and are not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a cerebrovascular accident is denied. 

Service connection for broken ribs is denied. 

Service connection for varicose veins is denied.  


REMAND

Additional development of the claims for service connection 
for a left knee disability and for degenerative arthritis of 
multiple joints is necessary.  In a May 2004 RO hearing, the 
veteran stated that he fell from the back of a truck an 
injured his left knee during the amphibious assault at 
Normandy in 1944.  He stated that a fellow soldier helped him 
adjust his knee back in place.  He stated that he was treated 
only by a field medic and was provided an elastic bandage for 
support.  As previously discussed, the veteran fell 20 feet 
from a railroad trestle in March 1945.  Service medical 
records showed that he reported pain in the right shoulder 
and side and left shoulder and hip.  

In February 2004, a private radiologist evaluated X-rays and 
diagnosed degenerative joint disease of the right 
glenohumeral and acromioclavicular joints.  
In May 2004, a private orthopedic physician noted that the 
veteran had left knee replacement surgery in 1995.  He also 
reviewed X-rays and diagnosed osteoarthritis of the right 
knee.  The physician stated that traumatic injuries such as 
the fall from the trestle could lead to post-traumatic 
changes later in life.  The veteran has not received a VA 
examination.  

There is medical evidence of current degenerative joint 
disease in the right shoulder and right knee, and residual 
conditions from a total left knee replacement.  The Board 
concludes that the veteran's report of a knee injury in 
service is credible as it is consistent with the 
circumstances of service.  There is also lay and medical 
evidence of trauma to the shoulders and hip in service and 
medical evidence that indicates that the disorders may be 
related to events in service.  Therefore, a VA examination is 
necessary to decide the claim.  38 C.F.R. § 3.159 (c) (4).    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of this shoulders, knees, and 
hips with an appropriately qualified VA 
examiner.  Request that the examiner 
review the claims file and note that 
review in the examination report.  
Request that the examiner provide an 
evaluation of the veteran's shoulders, 
knees, and hips and provide an opinion 
whether any disability found is at least 
as likely as not (50 percent or greater 
probability) related to injuries from 
falls from a truck and railroad trestle 
or any other aspect of service.  

2.  Then, readjudicate the claim for 
service connection for a left knee 
disability and for degenerative joint 
disease of multiple joints.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


